                         I THE UNITED STATES DI STRI CT COURT
                    FOR THE EASTERN DI STRI CT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                   No. 7: 19-cv-63-BO

SHAMUS BLA D,                                     )
                                                  )
                Pl aintiff,                       )
                                                  )
        V.                                        )                ORD E R
                                                  )
LARRY BOOTH and                                   )
MAVERI CKS POINTE,                                )
                                                  )
                Defendants .                      )


        Thi s cause is before the Court on defendants' motions [DE 28, 38] to di smiss thi s acti on

due to plaintiffs fai lure to prosecute. For the reasons discussed below, the moti ons are granted.

                                            BACKGROUND

        Plaintiff fi led thi s pro se acti on in March 20 19 alleging that he was fired on acco unt of hi s

race. Defendants fi led an answer deny ing the relevant facts alleged in the complai nt. The Court 's

scheduling order set April 1, 2020 as the deadline fo r discovery.

        Defendants' first motion to di smi ss for failure to prosecute was fi led on January 16, 2020,

afte r plaintiff fa iled to show up to hi s December 20, 20 19 deposition. Plaintiff made no effort to

notify defense counsel of hi s non-attendance and did not attempt to reschedule. This absence was

consistent w ith a larger pattern of p lainti ff fa iling to full y participate in the di scovery process and

meet hi s di scovery ob ligations. Prior to the moti on to dismiss, defendants had fi led a motion to

compel di scovery responses, which the Co urt granted on January 27 . Defendants fi led a second

motion to dismi ss fo r fa ilure to prosecute on March 4, 2020 after plaintiff failed to compl y with

the Co urt 's January 27 order granting defendants' moti on to compel. The Court' s order compell ing

di scovery speci fica ll y stated that failure to comply could result in di smissal of the case.




             Case 7:19-cv-00063-BO Document 46 Filed 05/21/20 Page 1 of 4
          Plaintiff has fil ed two motions w ith the Court. In February, he fil ed a document titled

"Request to be paid " w hich appears to be an in vo ice to defendants and their attorneys fo r

$295 ,600. Then, in April , plaintiff fi led a motion askin g the Court to dismi ss hi s case without

prej udice.

                                                 DISCUS SION

          Defendants move for di sm issal under Federal Rul es of Civil Procedure 37 and 41. Rul e 37

prov ides that if a party "fail s to obey an order to provide or permit di scovery, includ ing an order

under Rule 26(f) , 35 , or 37(a), the court where the acti on is pending may issue furth er just ord ers."

Fed. R. Civ. P. 37(b)(2)(A) . Ru le 37 then provides a li st of poss ib le sanctions, including

"di smi ssing the actio n or proceeding in who le or in part. " Fed. R. Civ. P. 37(b)(2)(A)(v) ; see also

Riggins v. Steel Techs. , 48 F. App 'x 460, 462 (4th Cir. 2002) ("Rul e 37 permits a coLlli to impose

sancti ons, incl udin g di smissal of a case with prejudice, if a party fail s to comply w ith a discovery

order. "). Rul e 4 1 states th at " [i ]f the plaintiff fa ils to prosecute or to compl y with these rul es or a

co urt order, a defend ant m ay move to di smi ss the acti on or any claim against it. " Fed. R. Civ. P.

41 (b).

          Pri or to dism issing an action fo r fa ilure to prosecute, a court must consider ( 1) whether

there has been bad fa ith on the part of the no n-co mplying party , (2) the amount of prej udice the

non-comp liance has caused the other party, (3) the need fo r deterrence of this sort of non-

compl iance, and (4) w hether less drasti c sanctions would be effective. Hillig v. Comm'r, 9 16 F.2d

17 1, 174 (4th Cir. 1990) ; Mut. Fed. Sav. & Loan Ass 'n v. Richards & Associates., Inc., 872 F.2d

88, 92 (4th C ir. 1989). The Court fi nds th at d ismissal with prejudice is warranted here.

          First, p laintiff's non-com pliance has been intenti onal and in bad faith . P lai nti ff specifi call y

states that he was aware of the scheduled depos ition but chose not to attend because he fe lt personal



                                                        2

              Case 7:19-cv-00063-BO Document 46 Filed 05/21/20 Page 2 of 4
ani mosity towards defense counsel. See DE 41 at I . The record also makes clear that when

defendants' lawyers were attempting to schedul e the depositi on, plaintiff avoided their

communications. DE 29- 1 thro ugh 29-5; DE 36- 1. With respect to the Court' s January 27 order,

plaintiff is clearly aware that hi s di scovery responses are insuffic ient but has made no add iti onal

efforts to provide more thorough respo nses that co mpl y with the Court' s order. DE 39-2 ; DE 41

at 7.

        Second, plaintiff's non-compliance has prej udiced defendants. Defendants' lawyers have

spent a year attempting to conduct di scovery with an opposing party who has repeatedly shown

littl e interest in seriously parti cipating in hi s own case. Plaintiff failed to make initial disclosures,

then faile d to attend his depos ition, then fail ed to provide adequate discovery responses.

Defendants' attorneys have expended time and effort preparing and traveling to a deposition that

never occurred, filing a moti on to compel di scovery responses, and attempting to communicate

with a ge nerall y non-responsive opposing party .

        Third, the Court fi nds that the need for deterrence is hi gh. Plai ntiff filed a lawsuit and then

refused to fully participate in it, despite havi ng caused defendants to hire counsel and respond to

hi s suit. Then, after a year of avoiding discovery obligations, plaintiff fi led a motion to dismiss his

suit withoutprejudice. The need to deter such conduct is obvious.

        Finally, the Court finds that di smissal is appropriate and a less drastic sanction 1s

insuffic ient. Plaintiff has moved to dismi ss his own suit, indicating hi s lack of interest in continuing

this case. Anythin g short of complete dismissal would be inadequate.

        Where, as here, an action is di smi ssed under Ru le 37(b)(2), " the court must order the

disobedient party, the attorney advis ing that party , or both to pay the reasonable expenses ,

including attorney's fees , caused by the fai lure, un less the fai lure was substantially justified or



                                                     3

           Case 7:19-cv-00063-BO Document 46 Filed 05/21/20 Page 3 of 4
other circumstances make an award of ex penses unj ust. " Fed. R . C iv . P. 37(2)(C) . T he Court finds

that dismissal is a suffici ent sanction. The Co urt has already award ed defendants expenses with

respect to thei r motion to compel. Plaintiff petitioned to proceed informa pauper is and the Court

found that he had demonstrated an inab ili ty to prepay the required court costs . Considering

plainti ffs fin anci al position , the Court beli eves that an add itional award of expenses would be

unjust.

                                             CONCLUSION

          For the forego ing reasons, defendants' moti ons to dismiss for fa ilure to prosecute [DE 28 ,

38] are GRANTED. Plaintiffs co mpl aint is DISMISSED WITH PREJU DICE. Pl aintiff s motions

[DE 35 , 44] are DE IED . T he C lerk is DIRECTED to close the case.




          SO ORDERED, thi s      d- I()   day of May, 2020.




                                                    4

            Case 7:19-cv-00063-BO Document 46 Filed 05/21/20 Page 4 of 4
